Title: To James Madison from James Maury, 1 July 1805 (Abstract)
From: Maury, James
To: Madison, James


          § From James Maury. 1 July 1805, Liverpool. “My last letter to you was of the 7th instant.
          “I have the honor to inclose an abstract of sundry late quarantine regulations under which all vessels from any Port of the United States arriving in this country, on, or after the 1st day of next October, with any of the articles enumerated in the appendix will be subjected to that restraint, unless they produce a declaration upon oath made by the Owner, Proprietor, shipper or consignor, stating either that such articles are not the growth, produce or manufacture of Turkey or of any other place in Africa within the streights of Gibraltar or in the West Barbary on the Atlantic Ocean.
          “Mr Murray, our late Consul at Glasgow, being dead, & that part of the country become within my district, I have appointed a deputy at Greenock, where so many of our vessels now resort that I beg leave, with all due deference, to submit to you the propriety of suggesting to the President a direct appointment.
          “Inclosed is a price current for the exports of the United States [not found].”
        